Exhibit 10.5(a)

June 1, 2011

Drury Capital Inc.

c/o Drury Capital Services

47 Hulfish Street — Suite 340

Princeton, NJ 08542

Attention: Mr. Bernard Drury

Re: Management Agreement Renewal

Dear Mr. Drury:

We are writing with respect to your management agreements concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2012 and all
other provisions of the Management Agreement will remain unchanged.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Drury Master Fund

 

  •  

Institutional Futures Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Jennifer Magro   Jennifer Magro   Chief
Financial Officer & Director

 

DRURY CAPITAL INC. By:   /s/ Bernard V. Drury   Print Name: Bernard V. Drury

JM/sr